DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 25 is objected to because of the following informalities:  claim 25 recites “…feedback control provide stable electrospray”. This should be amended to recite “… feedback control to provide stable electrospray”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 27, 28, 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites “The apparatuses of claim 1”. Claim 1 recites only a single apparatus and so it is unclear which apparatuses are referenced in claim 26.
Claim 26 recites “the charge-reduction process” in claim 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites a physical restriction “such as an aperture”. It is unclear whether or not the physical restriction is an aperture. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 27, 28, and 29 recite “The apparatuses of claim 1”. Claim 1 recites only a single apparatus and so it is unclear which apparatuses are referenced in these claims.
Allowable Subject Matter
Claims 1-5, 9, 13, 14, 16, 18, 20-22, 30-33, 39, 40, 42-44, 46-48, and 51-53 are allowed.

Regarding independent claim 1; Hill, Jr. et al. U.S. PGPUB No. 2005/0109930 discloses an apparatus, comprising: a tubular spectrometer body 12 having an inner wall (of housing 12); a rod 38 positioned along the longitudinal center of said tubular spectrometer body 12 (as illustrated in figure 1); and one or more ring electrodes 16 positioned on, but electrically isolated from, said inner wall (“Housing 12 can be insulative and can be formed using any appropriate insulative material” [0030]). However, the inner wall of housing 12 is not conductive (paragraph [0030] describes that housing 12 is insulative). Additionally, while Hill describes that “The length and diameter of chamber 14 is not limited to any particular value” [0031], there is no explicit disclosure that the ratio of the radius of said tubular spectrometer body to the radius of said rod is at least 20.

The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an apparatus comprising a tubular spectrometer body having an electrically conductive inner wall; wherein a ratio of the radius of the tubular spectrometer body to the radius of a rod positioned along the longitudinal center of the tubular spectrometer body is at least 20; and wherein one or more ring electrodes are positioned on, but electrically isolated from said inner wall.

Regarding independent claim 30; claim 30 includes substantially similar limitations to those of independent claim 1 and is allowable at least for the reasons indicated with respect to independent claim 1.

Regarding dependent claims 2-5, 9, 13, 14, 16, 18, 20-22, 31-33, 39, 40, 42-44, 46-48, and 51-53; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claims 1 and 30.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L MCCORMACK/Examiner, Art Unit 2881